                  Case 1:20-cv-00112-APM Document 1 Filed 01/15/20 Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT
                                                 For The
                                         DISTRICT OF COLUMBIA
                                           __________________


CHARLES PRUGUE

                     Plaintiff

vs.                                                           Case Number: ________________

VIRGINIA PREMIER HEALTH
PLAN, INC.

                     Defendant

                                         NOTICE OF REMOVAL

TO THE CLERK OF THE UNITED STATES DISTRICT COURT for the DISTRICT OF
COLUMBIA:

           PLEASE TAKE NOTICE that the Defendant, VIRGINIA PREMIER HEALTH PLAN,

INC., hereby removes to this Honorable Court the action described below and now pending

before the Superior Court for the District of Columbia pursuant to the provisions of Sections

1441 and 1146 of Title 28 of the United States Code.

           1. On or about December 18, 2019, an action was commenced in the Superior Court for

the District of Columbia, styled Charles Prugue v. Virginia Premier Health Plan, Inc., Case

Number 2019 CA 008183 V. In that action, the Plaintiff sought a monetary recovery in the

amount of Five Hundred Thousand Dollars ($500,000.00), plus pre-judgment interest and costs,

for personal injuries and resulting damages arising out of a traffic accident that is alleged to have

occurred in the District of Columbia on or about February 26, 2018. A copy of the Complaint

filed to initiate the aforedescribed action is attached hereto as Defendant’s Exhibit A.


{01976209.DOC }
                  Case 1:20-cv-00112-APM Document 1 Filed 01/15/20 Page 2 of 4




           2. The Defendant Virginia Premier Health Plan, Inc. will file its Answer in the District of

Columbia Superior Court in the civil action styled Charles Prugue v. Virginia Premier Health

Plan, Inc., Case Number 2019 CA 008183 V contemporaneously with the filing of this Notice Of

Removal, copy of which Answer is attached hereto as Defendant’s Exhibit B.

           3. The United States District Court for the District of Columbia is the judicial district and

division that has jurisdiction over this action, and in which proper venue is properly laid.

           4. Service of the Complaint filed as described in paragraph one above was affected on

the Defendant on December 27, 2019.

           5. The above described action is a civil action in which this Court has original

jurisdiction under Section 1332, Title 28 of the United States Code based upon diversity of

citizenship, and one which may be removed to this Court by the Defendants pursuant to the

provisions of 28 United States Code, Section 1441(b) as a civil action between citizens of

different states where the matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs.

           6. Venue is properly laid in this Court pursuant to 28 United States Code, Section

1391(a) because a substantial part of the events or omissions giving rise to the subject claim

occurred in this judicial district. The traffic accident at issue is alleged to have occurred on

Rhode Island Avenue, NW, at or near the intersection with 3rd Street, NW in the District of

Columbia.

           7. The civil action described in paragraph one above was brought for the recovery of

damages allegedly resulting from a traffic accident that occurred in the District of Columbia.

           8. The Defendant Virginia Premier Health Plan, Inc. is a Virginia corporation with its

principal place of business located in Richmond, Virginia. Virginia Premier Health Plan, Inc.
{01976209.DOC }
                  Case 1:20-cv-00112-APM Document 1 Filed 01/15/20 Page 3 of 4




is duly authorized to conduct business in the District of Columbia.

           9. The Plaintiff Charles Prugue is an individual who is of the age of majority, is sui juris,

is not a member of the Armed Forces of the United States on active duty, and who is a resident

of the State of Delaware, residing at 31801 Carmine Drive, Rehoboth Beach, Delaware 19971.

           10. The Plaintiff is a party in interest in this action because he has brought the action

described in paragraph one above, seeking judgment in the amount of Five Hundred Thousand

Dollars, plus pre-judgment interest and costs, for alleged injuries and resulting damages arising

out of the traffic accident of February 26, 2018.

           11.      This Honorable Court has jurisdiction over the parties and the subject matter of this

action pursuant to 28 United States Code 1332, based upon complete diversity of citizenship

between the plaintiff and the defendant hereto, and based upon the fact the amount in

controversy exceeds $75,000.00 exclusive of interest and costs.

           12. The amount in controversy in this action exceeds $75,000.00, exclusive of interests

and costs, based upon the fact that the Plaintiff seeks judgment against the Defendant in the

amount of Five Hundred Thousand Dollars, exclusive of interest, costs and, or, fees in the

Complaint filed to initiate this action in the Superior Court for the District of Columbia.

         13. A written Joinder In Removal Of All Defendants is not required because Virginia

Premier Health Plan, Inc. is the only defendant in this action.

         14. This Notice Of Removal is timely under the provision of 28 U.S.C. 1446(b) in that it

is filed within thirty (30) days of receipt of service of process upon the Defendant and within one

(1) year of the commencement of the action in state court.

                                                    VIRGINIA PREMIER HEALTH PLAN, INC.

                                                    By Counsel
{01976209.DOC }
                  Case 1:20-cv-00112-APM Document 1 Filed 01/15/20 Page 4 of 4




__/s/ Daniel L. Robey________________
Daniel L. Robey, Esquire
District of Columbia Bar Number: 421945
MIDKIFF, MUNCIE & ROSS, P.C.
10461 White Granite Drive, Suite 225
Oakton, Virginia 22124
Telephone: (703) 938-5989
FAX: (703) 938-5980
E-Mail: drobey@midkifflaw.com
Counsel for Defendants




                                    CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the forgoing Notice Of Removal was mailed, first class

and postage prepaid, to the below named counsel for the Plaintiff on this 13th day of January,

2020. Further, the foregoing Notice Of Removal was served by electronic means through the

District of Columbia Superior Court CaseFileXpress E-service filing system, concurrent with the

filing of this document in that court on this 10th day of January, 2020, to:



                                   Joseph Cammarata, Esquire
                        CHAIKIN, SHERMAN, CAMMARATA & SIEGEL, P.C.
                                     1232 17th Street, N.W.
                                    Washington, D.C. 20036
                                        joe@dc-law.net



                                                       ___/s/    Daniel L. Robey___________
                                                                   Daniel L. Robey




{01976209.DOC }
